Name: Commission Regulation (EEC) No 3661/91 of 16 December 1991 fixing, for 1992, the quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  Europe;  animal product
 Date Published: nan

 No L 348/46 Official Journal of the European Communities 17. 12. 91 COMMISSION REGULATION (EEC) No 3661/91 of 16 December 1991 fixing, for 1992, the quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof products from third countries shall be as shown in the Annex hereto. Article 2 1 . The Spanish authorities shall issue import authoriz ­ ations so as to ensure a fair allocation of the available quantity between the applicants. The quota shall , be staggered over the year as follows :  50 % during the period 1 January to 30 June 1992,  50 % during the period 1 July to 31 December 1992. 2. Applications for import authorizations shall be subject to the lodging of a security. The primary require ­ ment within the meaning of Article 20 of Regulation (EEC) No 2220/85 covered by the security shall consist in the effective importation of the goods. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 3 thereof, Whereas the quota for 1991 for imports into Spain of pigmeat products from third countries is set out in the Annex to Commission Regulation (EEC) No 3692/90 (3) ; whereas Article 3 of the said Regulation also lays down a minimum rate of progressive increases of the quota of 10 % ; whereas this increase still reflects market needs ; whereas the quota for 1992 should be fixed ; Whereas, to ensure proper management of the quota, applications for import authorizations should be subject to the lodging of a security to cover, as a primary require ­ ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (4), as last amended by Regulation (EEC) No 3745/89 (J), the effective import ­ ation of the goods ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Spain to com ­ municate information to the Commission on the appli ­ cation of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 3 The minimum rate of progressive increase of the quotas shall be 10 % at the beginning of each year. The increase shall be added to each quota and the subse ­ quent increase shall be calculated on the basis of the total figure obtained. Article 4 The Spanish authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. They shall transmit, not later than the 15th of each month, the following information on import authoriz ­ ations issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance . HAS ADOPTED THIS REGULATION : Article 1 The quota for 1992 that Spain may apply, pursuant to Article 77 of the Act of Accession, to imports of pigmeat (') OJ No L 54, 1 . 3 . 1986, p. 25. 0 OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 357, 20. 12. 1990, p. 31 . (4) OJ No L 205, 3 . 8 . 1985, p. 5. 0 OJ No L 364, 14. 12. 1989, p. 54. Article 5 This Regulation shall enter into force on 1 January 1992. 17. 12. 91 Official Journal of the European Communities No L 348/47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX (tonnes) CN code Description Quotafor 1992 ex 0103 ex 0203 ex 0206 ex 0209 ex 0210 1501 00 11 1501 00 19 1601 1602 10 1602 20 90 1602 41 10 1602 4210 1602 49 11 to 1602 49 50 1602 90 10 1602 90 51 1902 20 30 Live swine, of domestic species, other than pure-bred breeding animals Meat of domestic swine, fresh, chilled, or frozen Edible offal of domestic swine, other than for the manufacture of pharmaceutical products, fresh, chilled or frozen Pig fat free of lean meat (not rendered), fresh, chilled, frozen, salted, in brine, dried or smoked Meat and edible meat offal of domestic swine, salted, in brine, dried or smoked Lard and other pig fat, rendered, whether or not pressed or solvent extracted Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products Homogenized preparations of meat, meat offal or blood Preparations or preserves of liver of any animal, other than goose or duck Other preparations and preserves containing meat or offal of domestic swine Preparations of blood of any animal Other preparations or preserves containing meat or meat offal of domestic swine Stuffed pasta, whether or not cooked or otherwise prepared, containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin i . 1 771